UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 28, 2012 LAS VEGAS RAILWAY EXPRESS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-54648 (Commission File Number) 56-2646797 (I.R.S. Employer Identification No.) 6650 Via Austi Parkway, Suite 170 Las Vegas, NV89119 (Address of principal executive offices) (zip code) 702-583-6715 (Registrant’s telephone number, including area code) Copies to: Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. On September 28, 2012, at the Annual Meeting of Stockholders of Las Vegas Railway Express, Inc. (the “Company”), the Company’s stockholders approved(i) electing 5 directors named by the Company (Gilbert H. Lamphere, Michael A. Barron, John D. McPherson, John H. Marino and Thomas Mulligan), and (ii) ratification of Hamilton, PC as the Company’s independent auditors for the fiscal yearending March 31, 2012(“Auditor Ratification”). As of August 16, 2012, the record date for the meeting, the Company had outstanding and entitled to vote 124,257,025 shares of common stock.The vote for each proposal was as follows: Proposal For Against Withheld Abstain Broker Non-Votes 1.Election of Five Directors Gilbert H. Lamphere Michael A. Barron John D. McPherson John H. Marino Thomas Mulligan 2.Auditor Ratification 0 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LAS VEGAS RAILWAY EXPRESS, INC. Date:October 1, 2012 By: /s/Michael Barron Name: Michael Barron Title:Chief Executive Officer
